Citation Nr: 1604031	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for right ear hearing loss.

Entitlement to service connection for Meniere's Disease.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty for training from August 1980 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 RO denial.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

In the Veteran's substantive appeal, received in August 2012, he requested the opportunity to present sworn testimony in support of his appeal during a videoconference hearing before a Veterans Law Judge.  Such a hearing was scheduled, and he received written notice of the time and date.  However, an internal VA notation indicates that the Veteran planned to obtain representation and would reschedule the hearing at that time.  

Upon review, the Board finds that this scenario is not equivalent to a withdrawal of the original hearing request.  38 C.F.R. § 20.704.  The Veteran remains entitled to have a hearing before a VLJ for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700.  Furthermore, he is entitled to representation if he desires.  38 C.F.R. § 20.600.  Therefore, a remand is required to accord due process in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a list of accredited representatives and information about how to appoint one in his case.

2.  The RO should schedule a hearing before a Veterans Law Judge to be held at the RO, providing him and his representative with adequate notice of the scheduled date and time.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


